Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 7, 9-10, 12, 14, 18, 20, 22-29, 31-38, 40-48, 51-98, 100-110, and 113-134 were previously canceled in the filing of April 8, 2020. Claims 1-6, 8, 11, 13, 15-17, 19, 21, 30, 39, 49-50, 99 and 111-112 are pending.

Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of PCT/US2018/055174 filed on October 10, 2018, and claims the benefit of U.S. Provisional Application No. 62/572,024, filed October 13, 2017, and U.S. Provisional Application No. 62/697,587, filed July 13, 2018.

Information Disclosure Statements
Applicant’s information disclosure statements submitted June 11, 2020, May 11, 2021 and November 9, 2021 are acknowledged and have been considered. Signed copies are attached hereto.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 8, 11, 13, 15-17, 19, 21, 30, 39, 49, 111 and 112, drawn to a method for treating cancer comprising administering to a patient in need thereof an amount of a PARP inhibitor and a PD-1 axis binding antagonist, in the reply filed January 10, 2022 is acknowledged. 
Upon further consideration, the restriction requirement between Groups I and II is withdrawn. 

Claims 1-6, 8, 11, 13, 15-17, 19, 21, 30, 39, 49, 99, 111 and 112 are being examined on the merits herein.

Claim Objections
Claim 15 is objected to because of the following informality:
In line 2, there should be the preposition “to” inserted between “equal” and “or” for grammatical correctness.
Appropriate correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Clinical Trial 02849496, “Veliparib and Atezolizumab Either Alone or in Combination in Treating Patients With Stage III-IV Triple Negative Breast Cancer” (“NCT02849496”) (PT0-892). 
Independent claim 1 is drafted very broadly to encompass treating any cancer with any PARP inhibitor in combination with any inhibitor of PD-1/PD-L1 signaling, wherein the amounts together are effective in treating cancer.
NCT02849496 exemplifies treating stage III-IV triple negative breast cancer (TNBC), by administering veliparib, a PARP inhibitor, with atezolizumab, a PD-1 axis binding antagonist (p. 8, Study Description, Detailed Description). Tissue biopsies are homologous DNA repair deficient, as confirmed by mutations in either BRCA 1/2 (p. 8, Detailed Description, I). The agents are disclosed as being administered together in tandem dosing schedules at p. 11, Experimental Arm III (veliparib, atezolizumab).
NCT02849496 reads on claim 1 because veliparib is a PARP inhibitor and atezolizumab is a PD-1 axis binding antagonist. NCT02849496 reads on claim 2 because atezolizumab is an anti-PD-L1 antibody. As regards the limitation in claim 1, wherein the amounts together are effective in treating cancer, the prior art as set forth in NCT02849496 discloses that veliparib is a drug that stops the growth of tumor cells by blocking some of the enzymes needed for cell growth (p. 8, Study Description, Brief Summary). NCT02849496 further discloses that monoclonal antibodies, such as atezolizumab, interfere with the ability of tumor cells to grow and spread. Id. Thus, the prior art, as set forth by the clinical investigators in NCT02849496, indicates that giving veliparib and atezolizumab either alone or in combination was studied as treatment for patients with triple negative breast cancer. The investigation as to their combined effectiveness was based on the teaching, and understanding in the art at the time of 
Thus, the disclosure of veliparib in combination with atezolizumab for the treatment of cancer, by NCT02849496, anticipates instant claims 1 and 2.

Claims 1, 2, 49, 111 and 112 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Clinical Trial 02484404, “Phase I/II Study of the Anti-Programmed Death Ligand-1 Antibody MEDI4736 (durvalumab) in Combination With Olaparib and/or Cediranib for Advanced Solid Tumors and Advanced or Recurrent Ovarian, Triple Negative Breast, Lung, Prostate and Colorectal Cancers” (“NCT02484404”) (PT0-892). 
NCT02484404 exemplifies treatment of solid tumors using the combination of (i) durvalumab, a PD-L1 inhibitor, (ii) olaparib, a PARP inhibitor, and (iii) cediranib, a chemotherapeutic agent. NCT02484404 discloses that cediranib is an oral VEGFR inhibitor. NCT02484404 discloses that increased DNA damage by PARP inhibition and reduced angiogenesis by VEGFR inhibition will complement the anti-tumor activity of the immune checkpoint inhibitor, MEDI4736 (durvalumab), in recurrent ovarian cancer and other solid tumors (p. 8, Detailed Description, Background, bullet 4). NCT02484404 discloses various treatment arrangements wherein patients receive a PD-L1 inhibitor, a PARP inhibitor, and chemotherapy in 28 day cycles. NCT02484404 discloses that patients may receive a fixed dose of 
The disclosure in NCT02484404 reads on claim 1 because olaparib is a PARP inhibitor and durvalumab is a PD-1 axis binding antagonist. Claim 1 uses the transitional phrase “comprising” which is open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03(I). The scope of claim 1 is encompassed by the disclosure in NCT02484404 of a PARP inhibitor, plus a chemotherapeutic agent, plus a PD-1 axis binding antagonist. NCT02484404 also reads on the full scope of claim 2 because durvalumab is an anti-PD-L1 antibody.
As regards the limitation in claims 1, 49 and 111 of, wherein the amounts together are effective in treating cancer, the prior art as set forth in NCT02484404 discloses that each agent alone is effective for the treatment of cancer. Specifically, the Study Description discloses that MEDI4736 (durvalumab) is a drug that helps people’s immune systems respond to and kill cancer cells. The Study Description discloses that olaparib is a drug that inhibits the repair of damaged DNA in cancer cells, and further that cediranib is a drug that stops the blood vessel growth of cancer cells. The Study Description discloses that researchers want to investigate if the combination of these treatments is effective. The claim limitation is met by the disclosure in NCT02484404 because the expectation is that the individual amounts will be effective in treating cancer when dosed together.
NCT02484404 also reads on the language of claim 49 by exemplifying the combination of olaparib, which is a PARP inhibitor, plus durvalumab, which is a PD-1 axis binding antagonist, plus cediranib, which is a chemotherapeutic agent, in dosages determined to be what is minimally needed to achieve therapeutic effects.
Additionally, NCT02484404 exemplifies stepwise treatment of solid tumors such that patients receive a first treatment of cediranib plus durvalumab (p. 6, Detailed Description, Design, Phase I, bullet 3). Durvalumab is given as 3 mg/kg or 10 mg/kg intravenously every 2 weeks, or as a fixed dose of 1500 
As regards claim 112, NCT02484404 exemplifies the particular time limitation in the claim because the trial protocol specifies that the dose limiting toxicity period (DLT) is equivalent to one cycle, which is 28 days (p.9, Design, Phase I “MEDI+C arm” and p. 11, col. 2, box 2). Thus, in Phase I, the “MEDI+C” arm received cediranib plus durvalumab as a first treatment regimen alone over a period of 28 days. This reads on the language in claim 112 of administering “the amount of the chemotherapy and the amount of the PD-1 axis binding antagonist for at least one cycle of a first treatment cycle” because cediranib is chemotherapy, durvalumab is a PD-1 axis binding antagonist, and according to the study protocol in NCT02484404, they are administered together in a first treatment regimen, over the course of a 28 day cycle. This occurs before a second treatment regimen, in which a PARP inhibitor (olaparib) and a PD-1 axis binding antagonist (durvalumab) are administered together (p. 9, Design, Phase II “MEDI+O arm”, e.g., non-small cell lung cancer cohort).
Thus, the disclosure that increased DNA damage by the PARP inhibitor olaparib, plus reduced angiogenesis by the chemotherapeutic cediranib, will complement the anti-tumor activity of the immune checkpoint inhibitor durvalumab, by NCT02484404 in various treatment regimens, anticipates instant claims 49, 111 and 112.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Section [0001]
Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NCT02849496 (PTO-892) as applied to claims 1 and 2 above, and further in view of Boyerinas et al. (PTO-892), in view of Wang et al. (ISR 22 MAR 2019; PTO-892). 
The teachings of NCT02849496 are as described above. 

Boyerinas et al. teaches avelumab as an anti-PD-L1 immunotherapeutic with the unique ability to induce antibody-dependent cell-mediated cytotoxicity (ADCC) (p. 1148, col. 2, para. 3). Boyerinas et al. teaches the ability of avelumab to lyse a range of human tumor cells, including lung, breast, and bladder (urothelial) in the presence of NK effectors via ADCC (p. 1154, col. 2, para. 2). Boyerinas et al. teaches that other anti-PD-L1 monoclonal antibodies in the prior art that were being used clinically were specifically designed to eliminate any ADCC activity as a precaution against unwanted toxicities (p. 1154, col. 2, para. 1). Boyerinas et al. teaches that, in contrast, no toxicity was revealed in patients receiving avelumab other than that observed with other monoclonal antibodies targeting the PD-1–PD-L1 axis (p. 1154, col. 2, para. 1). Additionally, Boyerinas et al. teaches that avelumab advantageously showed no cell lysis in regular immune cell subsets versus tumor cells (p. 1151, col. 2, para. 3). Thus, Boyerinas et al. teaches the added benefit that avelumab does not negatively affect normal PD-L1 expressing immune cells. Id.
Wang et al. teaches talazoparib as a new PARP inhibitor that prevents proliferation of cancer cells carrying mutant BRCA 1/2 genes (Abstract). Wang et al. teaches that talazoparib exhibits cytotoxic activity at a lower concentration and is more potent at trapping PARP-DNA complexes when compared with other PARP inhibitors (p. 336, col. 1, para. 2). Wang et al. teaches talazoparib as having favorable pharmacokinetic properties and remarkable antitumor eﬃcacy in a BRCA mutant breast cancer model as a single-agent, and in combination with chemotherapy agents such as temozolomide and cisplatin (Abstract). Wang et al. teaches that the free base and tosylate salt of talazoparib performed well, showed excellent bioavailability, oral exposure and a long half-life, which could support a once-daily et al. teaches that talazoparib was advantageously longer-acting than olaparib (p. 345, col. 1, para. 2 and Fig. 4a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to combine the teachings of NCT02849496, concerning treatment of cancer with a PARP inhibitor and an anti-PD-L1 monoclonal antibody, with the teachings of Boyerinas et al., regarding the advantages of using avelumab as a particular anti-PD-L1 antibody, with the teachings of Wang et al., regarding talazoparib as a new PARP inhibitor exhibiting superior outcomes over similar agents, to arrive at the instantly claimed invention with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to substitute talazoparib in place of veliparib in the overall treatment method of NCT02849496 because Wang et al. teaches that talazoparib showed excellent bioavailability and was advantageously longer-acting than veliparib (p. 345, col. 1, para. 2 and Fig. 4a). One of ordinary skill in the art would have had a reasonable expectation of success in substituting talazoparib in place of veliparib in the overall treatment method of NCT02849496 because talazoparib, being a PARP inhibitor, is seen as an equivalent counterpart to veliparib.
One of ordinary skill in the art would have also been motivated to substitute avelumab in place of atezolizumab in the overall treatment method of NCT02849496 because Boyerinas et al. teaches that avelumab is uniquely capable of enhanced killing of tumor cells via antibody-dependent cellular cytotoxicity (ADCC), which was unlike any other monoclonal antibodies targeting the PD-1–PD-L1 axis prior to the effective filing date of the instant invention. One of ordinary skill would have been further motivated to substitute avelumab in place of atezolizumab because Boyerinas et al. teaches that avelumab could lyse a range of human tumor cells, including lung, breast, and bladder (urothelial) carcinomas with little to no observed toxicity, and no negative effects on normal PD-L1 expressing immune cells. One of ordinary skill in the art would have had a reasonable expectation of success in substituting avelumab in place of atezolizumab in the overall treatment method of NCT02849496, 
With respect to the limitation in claim 5 of, “wherein the PARP inhibitor is talazoparib tosylate,” Wang et al. teaches this aspect at p. 344, last sentence, and at Table 6, wherein the authors compared the pharmacokinetics of the oral free base versus the tosylate salt.
With respect to the limitations in claim 6, directed to Applicant’s elected species of non-small cell lung cancer, triple negative breast cancer, and urothelial cancer, NCT02849496 specifically teaches the application of veliparib and atezolizumab for triple negative breast cancer. One of ordinary skill in the art would have had a reasonable expectation of success in treating the elected species of cancer types using avelumab and talazoparib in the method of NCT02849496 because Boyerinas et al. teaches that avelumab was observed to lyse a range of human tumor cells, including lung, breast, and bladder (urothelial) carcinomas.
With respect to the limitation in claim 8 of, “wherein the cancer is DNA damage response (DDR) defect positive in at least one DDR gene selected from BRCA1, BRCA2, ATM, ATR and FANC,” NCT02849496 teaches this aspect in the Inclusion Criteria, which requires patients to be DDR defect positive through mutations in either BRCA 1 or BRCA 2, thereby reading on the claim (p. 13, Eligibility, Inclusion Criteria, bullet 1).

Section [0002]
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NCT02849496 (PT0-892), in view of Boyerinas et al. (PTO-892), in view of Wang et al. (PTO-892), as applied to claim 6 above, and further in view of Mirza et al. (PTO-892).
The teachings of NCT02849496, in view of Boyerinas et al., in view of Wang et al. are as set forth above.
et al., in view of Wang et al. differ from the prior in that although they teach a method of treating cancer, they do not specifically teach wherein the patient has a homologous recombination deficiency (HRD) score of about 20 or above, 25 or above, 30 or above, 35 or above, 40 or above, 42 or above, 45 or above, or 50 or above.
Mirza et al. teaches that decreased rates of homologous recombination have been found to cause inefficient DNA repair (p. 2156, col. 1, para. 1). Mirza et al. teaches a protocol in which individual tumors are assayed as positive for homologous recombination deficiency (HRD-positive) or not (HRD-negative) (Supplementary Appendix, p. 7). Mirza et al. teaches that the HRD test is a biomarker classifier that defines a patient population as enriched for niraparib sensitivity. Id. Mirza et al. teaches that any tumor that scored ≥42 was considered HRD positive via this test (Supplementary Appendix, p. 9). Mirza et al. teaches that patients who were pre-selected to receive the PARP inhibitor niraparib based on HRD scores ≥42 showed longer progression-free survival than those who received placebo (Abstract; p. 2156, col. 1, para. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of NCT02849496, concerning cancer treatment using a PARP inhibitor and an anti-PD-L1 monoclonal antibody, with the teachings of Boyerinas et al., regarding the advantages of using avelumab as an anti-PD-L1 immunotherapeutic, with the teachings of Wang et al., regarding the advantages of the particular PARP inhibitor talazoparib, with the teachings of Mirza et al., regarding the success of the PARP inhibitor niraparib in a subset of cancer patients based on positive homologous recombination scores, to arrive at the instantly claimed invention with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to further include HRD scoring in the method of NCT02849496 because Mirza et al. teaches that decreased rates of homologous recombination have been found to cause inefficient DNA repair. With respect to the particular scores et al. teaches that a score of ≥42 is considered to be HRD positive and patients who were pre-selected to receive a PARP inhibitor based on HRD scores ≥42 showed longer progression-free survival compared to placebo. It is prima facie obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007). 
One of ordinary skill in the art would have had a reasonable expectation of success in further including HRD scoring in the treatment method of NCT02849496 with talazoparib in the place of veliparib because, like niraparib as taught by Mirza et al., talazoparib and veliparib are PARP inhibitors and therefore it would have been reasonable to expect that the same biochemical effects could be achieved.

Section [0003]
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over NCT02849496 (PT0-892), in view of Boyerinas et al. (PTO-892), in view of Wang et al. (PTO-892), as applied to claim 6 above, and further in view of Swisher et al. (PTO-892).
The teachings of NCT02849496 in view of Boyerinas et al., in view of Wang et al. are as set forth above.
The combined teachings of NCT02849496 in view of Boyerinas et al., and Wang et al. differ from the instantly claimed invention in that although the references teach a method for treating cancer, they do not specifically teach wherein the patient has a loss of heterozygosity score of about 5% or more, 10% or more, 14% or more 15% or more, 20% or more, or 25% or more.
Swisher et al. teaches tumor-based sequencing to calculate a patient’s percentage of genome-wide loss of heterozygosity (LOH) in tumour tissue (p. 76, Research in context, “Added value of study”). Swisher et al. teaches that patients with a germline or somatic mutation in BRCA or wild-type BRCA with et al. teaches that LOH scoring can identify which patients are most likely to respond to PARP inhibitor treatment. Id. Swisher et al. teaches that a loss of heterozygosity score of 14% or greater is considered high LOH (p. 75, Methods). Swisher et al. teaches that patients with high LOH correlate with greater treatment outcomes after receiving the PARP inhibitor rucaparib (p. 76, col. 2, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of NCT02849496, concerning cancer treatment using a PARP inhibitor and an anti-PD-L1 monoclonal antibody, with the teachings of Boyerinas et al., regarding the advantages of using avelumab as an anti-PD-L1 immunotherapeutic, with the teachings of Wang et al., regarding the advantages of the particular PARP inhibitor talazoparib, with the teachings of Swisher et al., regarding LOH scoring as a predictor of patient response to treatment with the particular PARP inhibitor, rucaparib, to arrive at the instantly claimed invention with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to further include LOH scoring as a patient treatment criteria because Swisher et al. teaches that a loss of heterozygosity score of 14% or more is indicative of cancer treatment success in patients receiving the PARP inhibitor rucaparib. It is prima facie obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007). 
One of ordinary skill in the art would have had a reasonable expectation of success in further including LOH scoring in the treatment method of NCT02849496 with talazoparib in place of veliparib because, like rucaparib as taught by Swisher et al., talazoparib and veliparib are PARP inhibitors and therefore it would have been reasonable to expect that the same biochemical effects could be achieved.

Section [0004]
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NCT02849496 (PT0-892), in view of Boyerinas et al. (PTO-892), in view of Wang et al. (PTO-892), as applied to claim 6 above, and further in view of Herbst et al. (PTO-892).
The teachings of NCT02849496, in view of Boyerinas et al., in view of Wang et al. are as set forth above.
The combined teachings of NCT02849496, in view of Boyerinas et al., in view of Wang et al. differ from the instantly claimed invention in that although they teach a method for treating cancer, they do not teach wherein the patient has a tumor proportion score of less than about 1%, or equal to or over about 1%, 5%, 10%, 25%, 50%, 75% or 80% for PD-L1.
Herbst et al. teaches tumor proportion scoring (termed an IHC score) to predict patient response to cancer therapy (p. 565, col. 1. para. 1). Herbst et al. teaches that PD-L1 expression is a predictive biomarker of the success of PD-L1 inhibitor treatment in multiple types of solid tumors (Abstract). Herbst et al. teaches that PD-L1 expression on the surface of tumor cells is measured histologically by staining and classified according to a tumor proportion score where specimens can be scored as 0, 1, 2, or 3 depending on the percent of cells per area that are positive for PD-L1 expression (p. 568, Methods, Immunohistochemical analysis). Herbst et al. teaches that MPDL3280A, which is the anti-PDL1 antibody atezolizumab, was most effective in patients with tumors expressing high levels of PD-L1 (p. 565, col. 1. para. 1; Figure 3C). For example, Herbst et al. teaches that when ≥10% of cells per area in pre-treatment patient tumor tissue samples were PD-L1 positive (IHC score = 3), 83% of patients with NSCLC responded to anti-PD-L1 treatment and only 17% of patients progressed. In contrast, when ≥5% but ≤10% of cells per area in pre-treatment patient tumor tissue samples were PD-L1 positive (IHC score = 2), only 43% patients experienced disease stabilization (p. 565, col. para. 1). Thus, Herbst et al. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of NCT02849496, concerning cancer treatment using a PARP inhibitor and an anti-PD-L1 monoclonal antibody, with the teachings of Boyerinas et al., regarding the advantages of using avelumab as an anti-PD-L1 immunotherapeutic, with the teachings of Wang et al., regarding the advantages of the particular PARP inhibitor talazoparib, with the teachings of Herbst et al., regarding tumor proportion scoring as a predictor of patient response to treatment with the particular PD-L1 inhibitor, atezolizumab, to arrive at the instantly claimed invention with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to further include tumor proportion scoring as a patient treatment criteria because Herbst et al. teaches that a tumor proportion score of greater than 10% is indicative of cancer treatment success in patients receiving the PD-L1 inhibitor atezolizumab. As atezolizumab and avelumab both inhibit the PD-1 axis by binding to PD-L1, one of ordinary skill in the art would expect, or at least find it obvious that administration of another PD-L1 inhibitor, avelumab, in combination with talazoparib, would be effective in a patient population with a tumor proportion score of 10% or higher, as claimed. 

Section [0005]
Claims 16, 17 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over NCT02849496 (PTO-892), in view of Boyerinas et al. (PTO-892), in view of Wang et al. (PTO-892), as applied to claim 6 above, and further in view of De Bono et al. (PTO-892), and Shitara et al. (PTO-892).
et al., in view of Wang et al. are as set forth above.
The combined teachings of NCT02849496, in view of Boyerinas et al., in view of Wang et al. differ from the claimed invention in that although the references teach a method of treating cancer, they do not specifically teach “wherein the amount of avelumab is administered intravenously at about 10 mg/kg Q2W [once every 2 weeks] or about 800 mg Q2W and the amount of talazoparib, or a pharmaceutically acceptable salt thereof, is administered orally at a free base equivalent amount of about 0.5 mg, 0.75 mg or 1.0 mg QD [once per day]” (claim 16) or “wherein the amount of avelumab is administered intravenously at about 10 mg/kg Q2W or 10 mg/kg Q1W [once per week] for 12 weeks followed by about 10 mg/kg Q2W, 800 mg Q2W, 1200 mg Q2W, or about 800 mg Q1W for 12 weeks followed by about 800 mg Q2W, and the amount of talazoparib, or a pharmaceutically acceptable salt thereof, is 20administered orally at a free base equivalent amount of about 0.5 mg, 0.75 mg or 1.0 mg QD” (claim 17).
De Bono et al. teaches a recommended minimum therapeutic daily dose of talazoparib of 1.0 mg/day (Abstract). De Bono et al. teaches dose escalation studies in patients with solid tumors at nine dose levels ranging from 0.025 to 1.1 mg/day of talazoparib (p. 622, col. 2). De Bono et al. teaches that as of June 2017, talazoparib was known to be the most potent PARP1/2 inhibitor in vitro at trapping PARP–DNA complexes at sites of single-strand DNA breaks (p. 621, col. 2, lines 4-5). Additionally, De Bono et al. teaches that talazoparib is able to achieve antitumor cell responses and inhibit DNA damage repair at notably lower concentrations than earlier-generation PARP inhibitors (p. 621, col. 2, para. 1). De Bono et al. teaches that talazoparib is administered orally and that it has equivalent catalytic activity to olaparib and rucaparib, but is superior at trapping PARP–DNA complexes at the site of DNA damage by comparison (sentence bridging pages 626-627).
et al. teaches treatment of a range of solid tumor types with avelumab at 3, 10, and 20 mg/kg through infusion (Fig. 2, Study Design, bullet 5). Shitara et al. teaches that 2 out of 17 patients achieved partial durable responses to avelumab monotherapy at 3 and 10 mg/kg given once every 2 weeks (Q2W) (melanoma and esophageal squamous-cell carcinoma, respectively) (Table 5, Best Overall Response). Shitara et al. teaches that avelumab can be safely administered in doses up to 20 mg/kg once every 2 weeks (Q2W) (Abstract; Study Design, bullet 2; Conclusions). Shitara et al. teaches that after the first 3 weeks (a dose limiting toxicity observation period), 10 mg/kg of avelumab was administered once every 2 weeks by infusion until confirmed complete response, confirmed progression, unacceptable toxicity, or withdrawal wherein the median treatment duration was 14.1 weeks (Results, bullet 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of NCT02849496, regarding cancer treatment using a PARP inhibitor and an anti-PD-L1 monoclonal antibody, with the teachings of Boyerinas et al., regarding the advantages of using avelumab as an anti-PD-L1 immunotherapeutic, with the teachings of Wang et al., regarding the advantages of the particular PARP inhibitor talazoparib, with the teachings of De Bono et al., regarding the recommended minimum therapeutic daily dose of talazoparib, with the teachings of Shitara et al., regarding safe and effective dosing of avelumab, to arrive at the instantly claimed invention with a reasonable expectation of success. It is prima facie obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007).
Here, the combined teachings of NCT02849496, Boyerinas et al. and Wang et al. do not teach the recited dosages of avelumab or talazoparib in claim 16. However, it would have been obvious for one of ordinary skill in the art to look to the prior art for a teaching of effective dosages. De Bono et al. teaches a dosage that is effective in treating cancer. De Bono et al. teaches a recommended therapeutic oral dose of 1 mg of talazoparib daily in a human subject. This meets the claim limitation of “1.0 mg QD” et al. to the known methods in the art, such as those taught in NCT02849496, because De Bono et al. is within the same field of endeavor and specifically addresses the dosage of the compound that is recited in the claimed method, talazoparib, for antitumor activity.
Similarly, the combined teachings of NCT02849496, Boyerinas et al. and Wang et al. do not teach the recited dosages of avelumab in claim 16. However, it would have been obvious for one of ordinary skill in the art to look to the prior art for a teaching of effective dosages. Shitara et al. teaches doses of avelumab that are effective in treating cancer. Shitara et al. teaches that avelumab administered by infusion at 10 mg/kg Q2W gave partial responses and stabilized disease. This meets the claim limitation of 10 mg/kg Q2W intravenously in claim 16, line 2. One of ordinary skill in the art would have had a reasonable expectation of success in applying the teachings of Shitara et al. to the known methods in the art, such as those taught in NCT02849496, because Shitara et al. is within the same field of endeavor and specifically addresses the dosage of the compound that is recited in the claimed method, avelumab, for antitumor activity.
As regards the additional features in claim 17, wherein the amount the avelumab is administered intravenously at about 10 mg/kg Q2W for 12 weeks, followed by alternate concentrations of doses for an additional 2 weeks, the combined teachings of NCT02849496, Boyerinas et al. and Wang et al. do not teach the recited dosages of avelumab in the particular schedules claimed, in combination with the particular claimed dosage of talazoparib. However, it would have been obvious for one of ordinary skill in the art to look to the prior art for a teaching of effective dosages. Shitara et al. teaches that 10 mg/kg of avelumab was administered once every 2 weeks by infusion wherein the median treatment duration was 14.1 weeks (Results, bullet 2). This is roughly equivalent to 10 mg/kg Q2W for 12 weeks, followed by about 10 mg/kg Q2W, which is recited as one of claim alternatives. Additionally, et al. teaches a recommended therapeutic oral dose of 1 mg of talazoparib daily which meets the claim limitation of “1.0 mg QD” recited as the last alternative at the end of claim 17.
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the instantly claimed invention to have administered avelumab in known amounts that were therapeutically effective, including within about 10 mg/kg Q2W for 14 weeks as taught by Shitara et al.
Moreover, as regards the dosing schedule of avelumab, one of ordinary skill in the art before the effective filing date would have been motivated to modify the dosing schedule of avelumab based on the schedule taught in Shitara et al. One of ordinary skill would have been motivated to do so because for the treatment of cancer, appropriate doing and timing is necessary to achieve a satisfactory therapeutic effect. Therefore, given the knowledge in the art, one of ordinary skill would have been motivated to optimize the dosage regime of avelumab accordingly and within the existing known dosage regimens of avelumab in the prior art. Since the known dosage schedule had clinical support for being effective and safe as taught by Shitara et al., one of ordinary skill would have reasonably expected success in optimizing the known dosage and regimen for therapeutic effectiveness. It would have required no more than ordinary skill and routine experimentation to optimize the appropriate dosage schedule for avelumab to arrive at the claimed invention in claim 17.
As regards the limitation of “breast cancer” in claim 39, which depends from claim 17, NCT02849496 specifically teaches the combination of veliparib and atezolizumab for the treatment of non-HER2 positive breast cancer and triple negative breast cancer. It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the instant invention to have used the combination therapy suggested in NCT02849496, given that the state of art understood that simultaneous inhibition of PARP and PD-L1 was more effective than each agent alone. To do so would 

Section [0006]
Claims 19, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over NCT02849496 (PTO-892), in view of Boyerinas et al. (PTO-892), in view of Wang et al. (PTO-892), in view of de Bono et al., in view of Shitara et al. (PTO-892), as applied to claim 17 above, and further in view of National Clinical Trial 01772004 “NCT01772004” (PT0-892).
The teachings of NCT02849496, Boyerinas et al., Wang et al. de Bono et al., and Shitara et al. are as set forth above. 
The combined teachings of NCT02849496, Boyerinas et al., Wang et al., De Bono et al., and Shitara et al. differ from the instantly claimed invention in that although the references teach a method for treating cancer, they do not teach treatment of the particular cancers recited in claims 17, 19 and 30, including ovarian cancer (claim 17), non-small cell lung cancer (claim 19), or castration-resistant prostate cancer (claim 30).
NCT01772004 teaches avelumab as first and second line treatment for a range of metastatic and locally advanced solid tumor indications, including ovarian cancer, non-small cell lung cancer, and castration-resistant prostate cancer (Title; p. 5, Study Description; p. 7, Assigned Interventions).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the instant invention to have applied talazoparib and avelumab in the method of NCT02849496 to the treatment of these particular cancer types because NCT01772004 teaches avelumab’s application for these tumor types as a monotherapy. Further, the state of art understood that simultaneous inhibition of PARP and PD-L1 was more effective than each agent alone. Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in applying avelumab et al. had taught the ability of avelumab to lyse a range of human tumor cells, including lung and breast.

Section [0007]
Claims 1-2 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over NCT01772004 (PTO-892) in view of NCT02849496 (PTO-892), and in view of Ettinger et al. (PTO-892).
NCT01772004 teaches treatment of patients with locally advanced or metastatic NSCLC by administration of avelumab (p. 10, Inclusion Criteria, bullets 2 and 3). NCT01772004 teaches treatment of patients with avelumab as first line therapy, as well as avelumab for patients who have previously received 1 prior line of platinum-based chemotherapy. NCT01772004 teaches that NSCLC patients are eligible for post-platinum treatment with avelumab if they have histologically or cytologically confirmed stage IIIB or stage IV NSCLC. NCT01772004 teaches that for NSCLC patients receiving avelumab as first line therapy, they must have stage IV NSCLC or recurrent NSCLC that is histologically proven. NCT01772004 teaches that pre-treatment tumor biopsies cannot have activating epidermal growth factor receptor (EGFR) mutations or ALK translocation/re-arrangements. These criteria read on the limitations of claim 99 because NCT01772004 teaches the scenario where patients have had no prior chemotherapy (p. 10, 3rd bullet “NSCLC first line”) which meets the claim limitation of “0” prior lines of treatment. It is noted that the claim limitation as to “no progression” only applies if the patient has had prior chemotherapy. As regards the claim limitation wherein “the cancer has no EFGR, ALK or ROS-1 genomic tumor aberrations” the claim is being interpreted as requiring patients to be devoid of all three mutations, such that if a patient has less than all three mutations and is treated by the claimed method, this activity would fall outside of the scope of the claims. 
Although NCT01772004 teaches a method of treating NSCLC by administering a PD-1 axis binding antagonist (avelumab), wherein the NSCLC is locally advanced or metastatic, wherein the 
NCT02849496 teaches treatment of cancer by administration of a PARP inhibitor with a PD-1 axis binding antagonist, wherein the amounts together are effective in treating cancer. Specifically, as described in detail above, NCT02849496 teaches administering veliparib, a PARP inhibitor, with atezolizumab, a PD-1 axis binding antagonist (p. 8, Study Description, Detailed Description). The agents are disclosed as being administered together in tandem dosing schedules at p. 11, Experimental Arm III (veliparib, atezolizumab) based on the rationale that individually one agent was able to interfere with the ability of tumor cells to grow and spread, while the other agent was able to stop the growth of tumor cells by blocking some of the enzymes needed for cell growth. When dosed together as in Experimental Arm III, the expectation was that together the amounts would be effective in the treatment of cancer.
Ettinger et al. teaches treatment recommendations for NSCLC based on a 2017 panel consensus from experts in immunotherapy and targeted therapies. Ettinger et al. teaches that most patients with NSCLC do not have ALK rearrangements, ROS1 rearrangements, or sensitizing EGFR mutations (p. 527, col. 2, para. 2). Ettinger et al. teaches that patients with EGFR mutations or ALK rearrangements have a low response rate to PD-1 or PD-L1 inhibitors when compared with patients without these genetic alterations (response rate, 3.6% vs 23%, respectively) (p. 527, bottom of column 1). Ettinger et al. teaches first line therapy with pembrolizumab (anti-PD-1) for NSCLC where pre-treatment tumor samples are EFGR/ALK/ROS1 negative and ≥50% PD-1 expression positive (p. 506, NSCLC-23 and p. 512, flow-chart). Ettinger et al. teaches that it is recommended to test for ROS1 as part of broad molecular proﬁling which is a key component of the improvement of care of patients with NSCLC (p. 506, Testing).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of NCT01772004, regarding patient eligibility criteria for treatment of NSCLC with avelumab, with the teachings of NCT02849496, regarding cancer treatment using a PARP inhibitor and a PD-1 axis binding antagonist, with the teachings of Ettinger et al., regarding the recommendation to test for ROS1 and the lack of association between EGFR and ALK mutations and overall response rates to PD-1/PD-L1 inhibitors, to arrive at the invention of claim 99 with a reasonable expectation of success.
One of ordinary skill in the art would have had a reasonable expectation of success that further including a PARP inhibitor in the method of NCT01772004 for the treatment of NSCLC would be effective in the treatment of NSCLC because NCT02849496 teaches that while PARP inhibitors and PD-1 axis binding antagonists were known individually to be effective in the treatment of cancer, the combination of the two was also expected to be efficacious.
One of ordinary skill in the art would have been motivated to use ROS1 screening in the method of NCT01772004 because Ettinger et al. recommends testing for ROS1 as part of broad molecular proﬁling, such testing being a key component of the improvement of care of patients with NSCLC.
One of ordinary skill in the art would have had a reasonable expectation of success that further including genomic screening requiring lack of ROS1 prior to receiving a PD-1 axis binding antagonist would be effective because Ettinger et al. teaches that the PD-1 axis binding antagonist pembrolizumab is appropriate first line therapy for NSCLC when pre-treatment tumor samples are EFGR/ALK/ROS1 negative. It follows that patients with these mutations would be unlikely to benefit from treatment with a PD-1 axis binding antagonist, which obviates the negative proviso of claim 99 (“wherein the cancer has no EFGR, ALK or ROS-1 genomic tumor aberrations.”). It is prima facie obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007).
et al. meet these claim limitations in the disclosure of a method for treating cancer comprising administering a PARP inhibitor (veliparib) and a PD-1 axis binding antagonist (atezolizumab), wherein the amounts together are effective in treating cancer (claim 1) and wherein the PD-1 axis binding antagonist is a PD- L1 antibody (claim 2).
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached at (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/GINA F NELLESEN/              Examiner, Art Unit 1647       

/SCARLETT Y GOON/               QAS, Art Unit 1600